Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on 02/15/2022.  

The application has been amended as follows: 
Please cancel claims 2-5.  

Allowable Subject Matter
1.	Claims 7-14 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 7:  
“wherein the second retro-stepped dielectric material portion comprises: a doped silicate glass liner including a sloping portion that contacts the stepped surfaces of the second-tier alternating stack”
“and a silicate glass material portion overlying the doped silicate glass liner and including a planar top surface and a tapered portion overlying, and vertically spaced from, the stepped surfaces of the second-tier alternating stack” 

b.	The limitations in claim 11:  


when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  wherein a specific second retro-stepped dielectric material portion comprises: a doped silicate glass liner including a sloping portion that contacts some specific stepped surfaces of a specific second-tier alternating stack and a silicate glass material portion overlying the doped silicate glass liner and including a planar top surface and a tapered portion overlying, and vertically spaced from, the stepped surfaces of the second-tier alternating stack.    
b.  wherein a specific contact via structure comprises a middle portion that is laterally surrounded by a specific doped silicate glass liner that is wider than a lower portion that is at least partially surrounded by the retro-stepped dielectric material portion and wider than an upper portion that is at least partially surrounded by a specific silicate glass material portion.  

As to claim 7, the office makes reference to the reasons for allowance for old claim 6+7 together as set forth in the previous action.  

As to claim 14, the office refers to the previously set forth reasons for allowance in the prior action.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/Primary Examiner, Art Unit 2891